DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the switch control means and the stroke discrimination means" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination claim 10 is treated such that it depends from claim 4. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobu (JP 55-137356 A).

providing a magneto generator which has a magneto rotor (rotor includes a pair of permanent magnets 14) driven by the engine and a stator (stator unit 10) having an armature core (12, 36) around which a plurality of coils including an exciter coil (charging coil 52), a primary coil (primary winding 48) and a secondary coil (secondary winding 50) of an ignition coil are wound as magneto coils and induces an AC voltage in said magneto coils accompanied with rotation of the engine, an ignition capacitor (capacitor 66), and an ignition plug (spark plug 78) to which a voltage induced in the secondary coil of the ignition coil is applied;
charging the ignition capacitor to one polarity with a voltage induced in the exciter coil [as shown in Figure 4: “The anode / cathode junction connects the end of the charging coil 52 and the end of the primary winding, which are simultaneously of the same polarity, as shown by the dots”], then
discharging, through the primary coil of the ignition coil, electric charge accumulated in the ignition capacitor and producing a first spark discharge across a discharge gap of the ignition plug at an ignition timing of the engine [0003], and then 
producing a second spark discharge across the discharge gap by applying a voltage induced in the secondary coil of the ignition coil accompanied with a change in magnetic flux that is inputted to the armature core from the magneto rotor, while the discharge gap is in a state in which insulation across the discharge gap is broken down due to the first spark discharge [0003]; whereby 
the engine is ignited by the first spark discharge and the second spark discharge [0003]. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Masanori (JP 2003-343407 A).
	Regarding claim 2, Bobu discloses the method of claim 1 as discussed above but does not disclose when the second spark discharge is produced, a state is adopted in which current flow through the exciter coil and the primary coil is prevented. 
	Masanori discloses an ignition device wherein when a second spark discharge is produced, a state is adopted in which current flow through an exciter coil and a primary coil is prevented [0018]. 
	Masanori teaches that therefore, after starting the ignition operation, the time until the anode current of the discharge thyristor decays to the holding current or less can be shortened, and the time that can be used to turn off the discharge thyristor can be lengthened. Therefore,
even when a normal thyristor having a long turn-off time is used as the discharge thyristor, the discharge thyristor can be reliably turned off when the engine is rotating at high speed, and the ignition operation can be performed without any trouble [0019].
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the state of preventing current flow through the exciter coil and primary coil during the second spark discharge disclosed by Bobu because Masanori teaches that ignition operation can be made more reliable at high engine speed.
Claim(s) 3-4, 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Nishida (JP 2011-236763 A).
Regarding claim 3, Bobu discloses an engine ignition device that applies a high voltage to an ignition plug attached to a cylinder of an engine to produce spark discharges in the ignition plug, the engine ignition device comprising: 
	a magneto generator that is provided with a magneto rotor (14) having a three-pole magnetic field formed at an outer circumference of a flywheel (22) attached to a crank shaft of the engine and a stator (10) having an armature core (12, 36) with a magnetic pole part opposed to the poles of the magnetic field of the magneto rotor and having plurality of coils served as magneto coils which are wound around the armature core, the plurality of coils including an exciter coil (52) and a primary coil (48) of an ignition coil and a secondary coil (50) of the ignition coil, the magneto generator sequentially outputting, from the magneto coils, a first half-wave voltage, a second half-wave voltage of a different polarity from the first half-wave voltage, and a third half-wave voltage of the same polarity as the first half-wave voltage during one rotation of the crank shaft [0003];
	an ignition capacitor (66) that is provided on a primary side of the ignition coil;
	an ignition switch (68) that is provided so as to form a discharging circuit that discharges through the primary coil, electric charge accumulated in the ignition capacitor when the ignition switch is turned on;
the engine ignition device being configured so that a second spark discharge is produced in the ignition plug due to a voltage induced in the secondary coil of the ignition coil accompanied with a change in magnetic flux that is inputted to the armature core from the magneto rotor while the insulation across the discharge gap of the ignition plug is in the broken down state due to the first spark discharge [0003]. 
	Bobu does not disclose	a charging switch that is provided so as to be turned on when the second half-wave voltage is induced in the exciter coil and to form a circuit that charges the ignition capacitor with the second half-wave voltage; an ignition timing detection means for generating an 
	Nishida discloses a charging switch (10) that is provided so as to be turned on when a voltage is induced in an exciter coil (1) and forms a circuit that charges an ignition capacitor (3) with the voltage; an ignition timing detection means (5) for generating an ignition signal when an ignition timing of the engine is detected; and a switch control means (6) that is provided with a means for placing an ignition switch to be turned on in order to produce a first spark discharge in an ignition plug (7) when the ignition timing is detected and a means (22, 23, 24) for controlling the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge.
	Nishida teaches that “it is possible to prevent a situation in which the engine stop switch 10 will not be able to stop the engine in a state of being short-circuited occurs, the reliability it is possible to improve.” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit elements disclosed by Nishida with the ignition device disclosed by Bobu to prevent the situation in which the engine stop switch cannot stop the engine to improve reliability.
Regarding claim 4, Bobu and Nishida disclose the device of claim 3 as discussed above. Bobu does not disclose a rotation detection circuit. Nishida discloses the engine ignition device is provided 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit elements disclosed by Nishida with the ignition device disclosed by Bobu to prevent the situation in which the engine stop switch cannot stop the engine to improve reliability.
Regarding claim 8, Bobu further discloses wherein the ignition timing of the engine is set in a period of time during which the second half-wave voltage induced in the exciter coil moves toward a peak [0003]. 
Regarding claim 9, Bobu further discloses wherein a damper diode (88, 89) is connected, in parallel, across both ends of the ignition capacitor, the damper diode being pointed in an orientation so that when the ignition capacitor is in a state charged to one polarity, a voltage across both ends of the 
Regarding claim 11, Bobu further discloses wherein the primary coil of the ignition coil is wound around a primary bobbin (lower portion of integral bobbin 54) attached to the armature core, a secondary bobbin (56) is disposed so as to encompass the primary bobbin, the secondary coil of the ignition coil and the exciter coil are wound around the secondary bobbin, and the secondary coil and the exciter coil are configured by winding a single conductor around the secondary bobbin (as shown in Figure 6). 
Regarding claim 12, Bobu further discloses wherein the exciter coil is made up of a pair of coils that are wound in the same direction and connected to one another in parallel (as shown in Figure 3). 
Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Nishida (JP 2011-236763 A) and further in view of Iwata (US Patent Number 5,067,462).
Regarding claim 5, Bobu and Nishida disclose the ignition device of claim 4 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 6, Bobu and Nishida disclose the ignition device of claim 5 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 7, Bobu and Nishida disclose the ignition device of claim 6 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 10, Bobu and Nishida disclose the ignition device of claim 3 as discussed above but do not disclose the ignition device is provided with a power supply circuit or CPU. 
Iwata discloses an ignition device provided with a power supply circuit (including DC voltage source E) that generates a control DC voltage and is provided with a CPU (20, 40) that operates using the control DC voltage generated by the power supply circuit as a power supply voltage, and the switch control means and the stroke discrimination means are configured by the CPU executing a program that has been prepared in advance. 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747